Citation Nr: 1822537	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date earlier than September 25, 2013 for a grant of a total disability based on individual unemployability (TDIU).

2. Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder with alcohol abuse and cannabis abuse, rated as 70 percent disabling prior to November 25, 2013.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

E. K., Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from November 2005 to November 2009. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2017, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

In March 2011, the RO increased the rating for service-connected PTSD to 70 percent, effective January 6, 2011.  In a September 2014 rating decision, the RO increased the rating for PTSD to 100 percent, effective September 25, 2013. However, in a May 2016 rating decision, the RO made a finding of clear and unmistakable error and modified the effective date of the 100 percent disability rating to a later, effective date of May 23, 2014.  Additionally, the RO granted the TDIU claim, with an effective date of September 25, 2013.  Thereafter, in a January 2017 rating decision, the RO, again, modified the effective date for the 100 percent rating for PTSD, but to an earlier effective date of November 25, 2013.  However, because this grant is not a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
      
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD and major depressive disorder with alcohol abuse and cannabis abuse did not approximate total social and occupational impairment.

2. The Veteran's claim of entitlement to service connection for PTSD and major depressive disorder with alcohol abuse and cannabis abuse is effective November 21, 2009, and the Veteran's claim for a TDIU stems from the grant of the claim of entitlement to service connection for PTSD and major depressive disorder with alcohol abuse and cannabis abuse.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 70 percent for service-connected PTSD and major depressive disorder with alcohol abuse and cannabis abuse have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an effective date prior to September 25, 2013, for the grant of a TDIU have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the prior November 2017 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected PTSD and major depressive disorder with alcohol abuse and cannabis abuse is rated under 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the Veteran's current 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments. A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will consider this information as relevant to this appeal.

The Veteran attended a VA examination in December 2009. The Veteran reported that he was living with his parents, wife and son. The Veteran reported that he attends church and finds some benefit from doing so. He had been married for about four years and the marriage was strained.  He was short-tempered with his son, which made him feel guilty.  He reported that his wife takes care of all of his finances as he has difficulty due to attention and concentration problems. The Veteran indicated that the people who he socialized with outside of his family are primarily his wife's friends but he noted being significantly isolated and withdrawn since his time in Iraq. The Veteran reported that his typical day he stays home and stays to himself. He indicated that he is socially isolated and withdrawn and does not interact very much with his family despite living with them.  The Veteran reported symptoms of depression to include decreased interest in motivation and general activities every day. The Veteran reported very poor sleep and sleeps on average approximately 3 hours, poor appetite, and having crying spells. The Veteran reported that since taking medication, he had a decrease in irritability. The Veteran reported significant problems with concentration and attention. He denied any specific suicidal ideation although he did report frequently thinking of death and dying. The Veteran was noted as experiencing panic attacks when he is around groups of people and that he also gets paranoid ideation that people are watching him. 

Upon mental status examination, the Veteran was casually dressed, clean and appropriately groomed. His attitude was open, his motor activity was fidgety, and his speech was normal in rate, tone and volume. His mood presented as tired and depressed. His affect was restricted in range. His thought processes appeared to be generally clear, logical and goal oriented. There was no apparent delusions, hallucinations, suicidal or homicidal ideation. However he was noted as appearing to be preoccupied with thoughts of death and worry. The Veteran was oriented times three, and his attention and concentration were fair. His general information was okay and his insight and judgment appeared to be good. The Veteran was diagnosed with chronic, moderate, PTSD and moderate depressive disorder. The examiner noted that the Veteran would be able to obtain and maintain gainful employment in the competitive market however, he would do better in a lower stress environment as he appeared to get overwhelmed very easily and he would likely benefit from treatment before participating in the work force. The examiner noted that the Veteran appeared to be experiencing a moderate PTSD with moderate depression. The examiner noted that the Veteran's symptoms of depression appeared to have been worse but did respond somewhat to medication and that his depression and PTSD symptoms would likely respond somewhat to treatment but would likely be chronic in nature. The Veteran was assessed a GAF score of 50. A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In a January 2011 letter, the Veteran's father submitted a statement. The Veteran's father stated that the Veteran stopped talking to his mother and siblings because he believed they were lying and did not trust them. He reported that the Veteran walked around the yard because he believed he had to be ready because something bad was going to happen to him and his family. He reported that the Veteran got angry very easily and was always on edge, and that he self-medicates with marijuana. The Veteran's father stated that the Veteran has problems with people, hates large crowds, and is always at home. Additionally, he stated that the Veteran does not drive because he gets very nervous and sick, has bad nightmares and tries not to sleep and that the Veteran could not get a job due to his condition. 

In January 2011, the Veteran's spouse submitted a letter. The Veteran's spouse stated that the Veteran had become very paranoid and carried a hand gun for safety. She sleeps in a separate room because the Veteran has nightmares and thrashes in his sleep. The Veteran's spouse reported that the Veteran did not have a job due to his mental condition and that she took care of the finances. She reported that he could not get a job because he gets nervous and sick while in a car and so he does not drive anywhere.  She reported that he hated large crowds and being around people because he did not trust them, hated noisy places and loses his temper very easily. She reported that the Veteran's personal hygiene was terrible and she had to tell him to shower. Additionally, she stated that the Veteran had flashbacks on a daily basis, is numb, and has no feelings. She stated that he does not have friends and that he has obsessional rituals like checking all of the windows and doors throughout the entire day.

The Veteran was afforded a VA examination in March 2011. He reported that his occupational status has primarily been the same. The Veteran reported that he attempted to work and that he has had problems because "people make [him] mad" or he has been fired for altercations with others. The Veteran also reported that he tried to go to school online but got sidetracked and did not follow through with the work. The Veteran reported that he has been married for five to six years and his relationship is not doing good. The Veteran reported that he likes to be in his own little space and is often in his room or in a part of their shared room. The Veteran stated that he has no friends and that he is closest to his father. Accordingly, the Veteran reported that his father comes over to drink but otherwise they have no other contact.  The Veteran stated that he does not attend a religious service, his wife manages the household chores and he talks to the priest every once in a while. The Veteran reported that he uses credit cards to buy knives online; only pays the minimum amounts.  He reported that he is able to perform activities of daily living independently, is able to maintain minimum personal hygiene, and to manage his own medication. However, it was noted that the Veteran is not able to drive. The Veteran described his mood most of the time as "worried and angry and scared".  He has daily thoughts that something would happen to him and his family. The Veteran reported that he keeps guns under his pillow and usually carries pepper spray or a knife. The veteran reports having a strong startle reaction. The Veteran was urged to walk in for a mental health visit while at the main VAMC, however the Veteran very noncommittal.  He wants help for his drinking though.  The Veteran denies excessive worry, panic attacks, phobias, or OCD symptoms, or manic symptoms. The Veteran denies having hallucinations. The veteran reports delusions.  He reports paranoid and religious themed delusions.  He reports delusions about the TV controlling your mind.  

Upon mental status examination, the Veteran was appropriately groomed and appeared his stated age. He appeared slightly overweight and no abnormalities were noted with his gait. He was cooperative during the evaluation and made moderate eye contact.  His thoughts were logical and goal directed with evidence of delusions but no evidence of hallucinations during the interview. The Veteran's speech was coherent with normal rate and volume and his activity level was remarkably restless and tense. The Veteran's mood was anxious and his affect was restricted.  He denied current homicidal or suicidal ideation, plan, or intent. The veteran was oriented to place but only partially to date.  He completed the serial 7's task with multiple errors (indicating poor concentration).  His fund of general information was good and his judgment was adequate.  However, the Veteran was noted as generally displaying poor judgment and insight.  The Veteran correctly spelled a 5-letter word forward but could not spell it backwards. His recall was poor.  He recalled 0 of 3 words after a 5-minute delay despite prompt of one of the word's categories.  For the other 2 words, he reported the correct category but wrong words. 

The examiner noted that the Veteran's symptoms have lasted longer than one month and have caused significant distress and/or impairment. The examiner noted that the Veteran reported the following symptoms:  depressed mood and/or tearfulness/crying, loss of pleasure and/or diminished participation in activities, social withdrawal and/or isolation, sleep difficulties, psychomotor agitation, feelings of worthlessness, feelings of guilt and/or blame, problems with memory, recurrent thoughts about death/dying.  He also reported paranoid delusions and his delusions were tied to his stressors.   The Veteran's social and family role functioning is marked by:  social withdrawal/isolation, suspiciousness, lack of friendships, and reduction in recreational/leisure pursuits. With regard to occupational functioning, the examiner noted that the Veteran displays impairment as evidenced by the following:  difficulty getting along with supervisors and/or co-workers, decreased work efficiency due to depressed mood/suspiciousness/chronic sleep impairment. Emotional and physical health status and the Veteran's quality of life are also negatively impacted by the Veteran's psychiatric symptoms.  Specifically, the Veteran struggles with: chronic sleep impairment, irritability, being 'on edge,' and guardedness, frequent and/or disturbing nightmares.  The examiner remarked that the Veteran's symptoms require continuous medication.  The examiner noted that the Veteran's symptoms resulted in deficiencies in most of the following areas: work/school, social interactions, judgment, thinking, and mood.  It was noted that the Veteran had no remissions in his psychiatric symptoms since his last examination and thus, the Veteran's prognosis for improvement of symptoms and accompanying impairment is considered poor. The veteran was given a GAF score of 42 based on severe psychiatric symptoms, including delusions that cause functional impairment.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In a July 2011 VA treatment record, the Veteran reported that he was on medication for PTSD and noted as doing great. 

In April 2012, the Veteran's wife submitted a statement. His wife stated that the Veteran could not work due to his condition, he gets angry quickly, has no friends and does not speak to his family members because he feels that he cannot trust them and stays in his room. She reported that the Veteran gets lost, confused and is disorientated. He gets panic attacks and sometimes even vomits when riding in the car. The Veteran's spouse stated that she is afraid he may hurt someone if he was to ever work again and that he has not worked since leaving the military in 2009. She sleeps in a separate room because he has very vivid nightmares and wakes up screaming mostly every night. He also drinks and self-medicates with marijuana. She reported that he keeps to himself a lot in his room and is always looking out the windows and sets traps around the house for protection. She reported that the Veteran does not shower or shave. 

In April 2012, the Veteran's father submitted a statement. He reported that the Veteran had a hard time dealing with people and he believes that people are plotting to hurt him. The Veteran's father reported that the Veteran has no friends, stays locked up in his room every day, and at times will not eat for days. He stated that the Veteran lives in constant fear, and has stopped talking to his father and mother because he thought they were lying to him. 

The Veteran was afforded a VA examination in November 2012. The Veteran was assessed as having occupational and social impairment with occasional decrease in work. The Veteran reported that he was married for 5 to 6 years, and that his wife was pregnant. He reported that he spends his time in his room and rarely speaks with family members. The Veteran reported that he does not talk to his mother much and denied close relationships, stating that he was always alert and his family does not understand. The Veteran reported that current stressors include people, noises, and traffic. The Veteran reported that he does not attend religious services because he does not like to be around a lot of people. The Veteran reported that his wife manages their finances because he forgets things and that his wife helps him with activities of daily living. He reported that his wife helps him to remember to bathe, delivers meals to his room, and arranges his medication. He reported that he does not help with household chores or errands because he does not feel like doing much and does not have the energy. Since the last examination, the Veteran reported that he has not worked or attended educational classes. He stated that he accompanied his father and brother once in their lawn care business but he got into an argument with another worker. The Veteran denied a history of mental health treatment because he does not trust doctors. The Veteran reported that he does not like to leave the house and does not like to drive. The Veteran reported constant passive suicidal ideation stating that "I struggle with it all the time." He reported playing Russian roulette with regard to suicide and stated that he has held a gun to his head and pulled the trigger on two occasions and last did so one year ago. He denied suicide attempts or suicide plans or intent during the past year and denied homicidal ideation, plans, or intent. The Veteran reported that the police have talked with him and told him to "relax" about problems with his neighbors approximately three to four times during the past year and a half. 

Upon mental status examination, the Veteran was appropriately groomed and casually dressed. His gait was unremarkable, he appeared nervous and tense, and eye contact was good. His affect was serious with limited range. His speech was normal for volume, rate, tone, and prosody. The Veteran's thought processes were dominated by complaints of current symptoms. There was no evidence of hallucinations or delusions during the interview. The Veteran denied current suicidal or homicidal plans or intent. He was orientated to person, place, date, and situation. His judgment appeared intact and insight was adequate. The examiner documented current symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. The examiner noted that there was incongruence between the Veteran's reported symptoms and objective findings as the Veteran's reported impairments were worse than expected and his level of distress associated with psychopathology was lower than expected. The examiner noted that this could be explained by exaggeration/feigning of symptoms or additional psychopathology such as a personality disorder or more severe symptoms related to psychotic process. It was noted that the Veteran was not currently in mental health treatment and was not interested in such treatment and thus there was no continuous records of mental health treatment. The examiner noted that symptoms as reported by the Veteran were in the moderate to severe range and it is likely that he continues to suffer from moderate symptoms of PTSD. The Veteran was assessed with a GAF score of 52. A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

A December 2013 private opinion was associated with the claims folder. Dr. C.G., a licensed professional counselor, stated that it is her opinion that the Veteran has displayed PTSD symptoms at the same intensity since his first diagnosis in December 2009. Accordingly, Dr. C.G. stated that his symptoms have not diminished in intensity and should have been diagnosed at 100 percent from his first evaluation. 

The Board finds that the evidence of record reflects that the Veteran's PTSD symptoms during the entire claims period do not warrant a rating of 100 percent. Notably, there is not total social impairment.  The Veteran was severely isolated.  But despite a strained marriage, he remained married.  He also maintained some level of a relationship with his father, despite no longer interacting with most of his family and not having any friends.  Additionally, the Veteran's symptoms did not rise to the level of gross impairment in thought process or communication.  In December 2009, his thought processes were clear, logical and goal-oriented.  In March 2011, his thoughts were logical and goal-directed.  In 2012, his thought processes were dominated by his current complaints.  There were delusions beginning in 2011, but the 2012 VA examiner found no delusions.  Thus, the record does not indicate there were persistent delusions.  No hallucinations were noted.  Furthermore, although the Veteran needed reminding to perform his hygiene, he did not have intermittent inability to perform activities of daily living.  The Veteran's symptoms did not rise to the level of disoriented.  The 2009 and 2012 VA examiners found the Veteran fully oriented.  The 2011 VA examiner found the Veteran oriented to place, but only partially to date.  Thus, on the whole, despite the Veteran's and his family statements, the more probative evidence is that the Veteran was oriented.  Moreover, the Veteran's symptoms did not rise to the level of memory loss for names of close relatives, own occupation or own name.  The Veteran did display anger and irritability issues, but there did not appear to be grossly inappropriate behavior or persistent danger of hurting self or others.  Accordingly, a 100 percent evaluation is not for assignment.

In reaching this decision, the Board considered the GAF scores. The assigned GAF scores during the relevant time period ranged from 45 to 52. Under the DSM-IV, GAF scores from 41 to 50 are indicative of serious symptoms and GAF scores from 51 to 60 are indicative of moderate symptoms. While the GAF scores in this case indicate moderate to serious symptoms, they do not mandate a 100 percent evaluation.  Accordingly, the evidence of record indicates that a 70, but not a 100 percent evaluation, is for assignment.

Earlier Effective Date TDIU

The Veteran seeks an effective date earlier than September 25, 2013 for TDIU. 

The effective date of a grant of a TDIU is generally determined in accordance with the effective date rules for increased ratings. See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for a TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU). 

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1). A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b). The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b). A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition. Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998). Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

TDIU may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017).  Entitlement to TIDU must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

First, the date of claim is January 6, 2011, the date that the Veteran filed his claim for an increased evaluation for PTSD.  There is no earlier communication that can be interpreted as an informal claim; the Board finds that this was the date of the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Second, the date of entitlement is November 21, 2009.  The Veteran is now in receipt of a 70 percent disability rating effective November 21, 2009, the day after his discharge from active duty, and thus met the criteria as of that date.  The Veteran has not worked since his discharge from active duty.  The Veteran and his family have consistently described his inability to obtain or maintain employment, noting his inability to drive, his paranoia, hatred of crowds and people, irritability, lack of sleep, lack of personal hygiene, and constant guarding.  The December 2009 VA examiner opined that the Veteran would be able to obtain and maintain gainful employment in the competitive market however, he would do better in a lower stress environment as he appeared to get overwhelmed very easily and he would likely benefit from treatment before participating in the work force. The March 2011 VA examiner opined that the Veteran had difficulty getting along with supervisors and coworkers, decreased work efficiency due to depressed mood, suspiciousness, and chronic sleep impairment.  The November 2012 VA examiner found moderate PTSD.  The Board finds, resolving all doubt in favor of the Veteran, that the evidence is in equipoise regarding whether the Veteran could obtain or maintain substantial gainful employment as of November 21, 2009.  Accordingly, that is the date of entitlement.  There is no entitlement to a date within a year earlier, as the Veteran remained on active duty.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). The date of entitlement and date of claim are the same; an earlier effective date of November 21, 2009 is warranted.



ORDER

An increased evaluation for service-connected PTSD and major depressive disorder with alcohol abuse and cannabis abuse, evaluated as 70 percent disabling, is denied.

An effective date of November 21, 2009, but no earlier, for the award of entitlement to TDIU is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


